DETAILED ACTION

Announcements
As stated in the Interview Summary on 08-05-22, examiner made a mistake in the non-final rejection of 05-11-22; for better service and understanding, the non-final rejection of 05-11-22 is withdrawn; and this is a 2nd non-final rejection, and time for response also be reset.

Election/Restrictions
Applicant’s election without traverse of subgroup III of Group I, Claims 13-18, in the reply filed on 05-03-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa et al. (US20110133561).
Re Claim 13, Kanazawa show and disclose
An integrated circuit package, comprising: 
 a circuit support structure (17, fig. 2), including: 
isolation material (insulating resin of the multilayer circuit board, [0014]) containing first and second metal layers (174 and 172, fig. 2); 
a first isolation circuit (transformer 13, fig. 1-4) including: 
a first circuit element (first coil wiring 131, fig. 4) in the first metal layer; and 
a second circuit element (second coil wiring 132, fig. 4) in the second metal layer and electrically isolated from the first circuit element by the isolation material (fig. 4); 
a first plurality of contact pads (174P1-P2, fig. 1) including a first contact pad (connecting wiring of IC 11, fig. 1-2), the first contact pad electrically coupled to the first circuit element (fig. 1-2); and 
a second plurality of contact pads (172P1-P2, fig. 1-2 and 4; Examiner’s Notes: the part number of right 174P1-P4 are wrongly numbered in fig. 1, they should be 172P1-P4; (FIGS. 1, 2 and 4, one end of the second coil 132 is pulled out to a right end of the longer side of the substrate 17, and is connected to a pad 172P of the first conductor 172. Similarly, the other end of the second coil 132 is pulled out to the right end of the longer side of the substrate 17, and is connected to a pad 172P2 of the first conductor 172. [0054]), also see fig. 2-4 clearly and correctly shown), including a second contact pad (connecting wiring of IC 12, fig. 1-2), the second contact pad electrically coupled to the second circuit element (fig. 1-2); 
a first integrated circuit (IC ship 11, fig. 1-3) on the circuit support structure and electrically coupled to the first plurality of contact pads; and 
a second integrated circuit (IC chip 12, fig. 1-3) on the circuit support structure and electrically coupled to the second plurality of contact pads.
Re Claim 14, Kanazawa show and disclose
The integrated circuit package of claim 13, wherein the isolation material includes a mold compound (of resin material, [0054] and [0058]).
Re Claim 16, Kanazawa show and disclose
The integrated circuit package of claim 13, wherein the circuit support structure, the first integrated circuit, and the second integrated circuit form a flat no-leads package (fig. 2).
Re Claim 17, Kanazawa show and disclose
The integrated circuit package of claim 13, wherein the circuit support structure further includes: a second isolation circuit (transformer 14, fig. 1-4) including: a third circuit element (third coil wiring 141, fig. 4) in the first metal layer; and a fourth circuit element  (fourth coil wiring 142, fig. 4) in the second metal layer and electrically isolated from the third circuit element by the isolation material (fig. 4); wherein the first plurality of contact pads (174P3-P4, Examiner’s notes: another typo, not 175P3-P4, see fig. 1 clearly and correctly shown; also there is no 175P in the specification at all, and actually 175 is an insulator) including a third contact pad (connecting wiring of IC 11, fig. 1-2) electrically coupled to the third circuit element (fig. 1-2); and wherein the second plurality of contact pads (172P3-P4. fig. 4) including a fourth contact pad (connecting wiring of IC 12, fig. 2) electrically coupled to the fourth circuit element (fig. 1-2).
Re Claim 18, Kanazawa show and disclose
The integrated circuit package of claim 17, wherein the first and second isolation circuits each include a transformer or a capacitor (first transformer 13 and second transformer 14, [0039]; fig. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa et al., in view of Seol et al. (US20170373035).
Re Claim 15, Kanazawa show and disclose
The integrated circuit package of claim 13,
Kanazawa does not disclose
wherein the first integrated circuit is flip chip mounted using at least one of the contact pads in the first plurality of contact pads, and the second integrated circuit is flip chip mounted using at least one of the contact pads in the second plurality of contact pads.
	Seol teaches a device wherein
wherein the first integrated circuit is flip chip mounted using at least one of the contact pads in the first plurality of contact pads, and the second integrated circuit is flip chip mounted using at least one of the contact pads in the second plurality of contact pads (IC chip 2100 and IC chip 221 mounted on pads, fig. 7-8 and 19).
Therefore, it would have been obvious to one having ordinary skill in the art to use flip chip mounted on pads of a circuit board as taught by Seol in the electronic device of Kanazawa, in order to have variety design choice of mounting types of IC chip for the electronic device; and since a flip chip (surface-mounting, BGA or LGA chip) is well-known and very common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10340245-B2 US-20200287520-A1 US-20200219861-A1 
US-20050000729-A1 US-20200176990-A1 US-20130247372-A1 US-20110127845-A1 US-20160086756-A1 US-20080290736-A1 US-20110291702-A1 US-20110291819-A1 US-8525370-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848